     Case 20-07257         Doc 16   Filed 06/26/20   Entered 06/26/20 12:54:56        Desc Notice of
                                         HearingII   Page 1 of 1
Form ntcHrg2

                                UNITED STATES BANKRUPTCY COURT
                                      Northern District of Illinois
                                           Eastern Division
                                           219 S Dearborn
                                              7th Floor
                                          Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 20−07257
                                                 Chapter: 7
                                          Judge: David D. Cleary

In Re:
   Eric B. Feagins III
   8133 S. Honore
   Chicago, IL 60620
Social Security No.:
   xxx−xx−9361
Employer's Tax I.D. No.:



                                         NOTICE OF HEARING


PLEASE TAKE NOTICE that a hearing will be held:


                                            Appear by Telephone

                                        on July 8, 2020 at 10:00 AM


TO CONSIDER AND ACT UPON the following: Trustee's Motion to Dismiss Debtor with Notice Under Local Rule
2002−1 or Extend Time to Object to Discharge




                                                     For the Court,



Dated: June 26, 2020                                 Jeffrey P. Allsteadt , Clerk
                                                     United States Bankruptcy Court
